Citation Nr: 0305386	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  94-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Propriety of the reduction of a 40 percent disability 
evaluation for the veteran's low back pain with 
spondylolisthesis (currently classified as lumbosacral spine 
spondylolisthesis with degenerative disc disease at L5-S1).  

Propriety of the reduction of a 20 percent disability 
evaluation for the veteran's hypertension.  

Propriety of the reduction of a 10 percent disability 
evaluation for the veteran's left knee arthralgia with 
crepitus.  

(The issues of entitlement to a rating in excess of 20 
percent for the veteran's lumbosacral spine spondylolisthesis 
with degenerative disc disease at L5-S1, entitlement to a 
rating in excess of 10 percent for his hypertension, and 
entitlement to a rating in excess of 0 percent for his left 
knee arthralgia with crepitus will be the subjects of a later 
decision.).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1989.  A period of active duty from December 1984 to October 
1988 is not directly confirmed by such documentation as the 
Department of Defense (DD) Form 214, but available service 
medical and DD Form 214 evidence indicates prior service that 
is consistent with such active duty and the veteran has 
indicated this period of active duty on his original claim.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  The Jackson, Mississippi, RO now has jurisdiction 
over the claims.  The March 1993 decision scheduled the 
reduction of the ratings for the disabilities at issue, which 
had been proposed by rating decision in June 1992, to be 
effective from June 1993.  Timely notices of these actions 
were sent to the veteran.  The reduced (current) disability 
ratings are 20 percent for lumbosacral spine 
spondylolisthesis with degenerative disc disease at L5-S1; 10 
percent for hypertension and 0 percent for left knee 
arthralgia with crepitus.  

The Board remanded the case in January 2001 for additional 
medical evidence and compliance with the Veterans Claims 
Assistance Act of 2000.  The purpose of the remand has been 
met.  

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 20 percent for the 
veteran's lumbosacral spine spondylolisthesis with 
degenerative disc disease at L5-S1, entitlement to a rating 
in excess of 10 percent for his hypertension, and entitlement 
to a rating in excess of 0 percent for his left knee 
arthralgia with crepitus pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (38 C.F.R. 20.903 (2002))  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues.  

The issues on appeal have been reformulated and clarified, as 
stated.  


FINDINGS OF FACT

1.  A February 1990 rating decision granted service 
connection and assigned a 40 percent evaluation for low back 
pain with spondylolisthesis, granted service connection and 
assigned a 20 percent evaluation for hypertension, and 
granted service connection and assigned a 10 percent 
evaluation for arthralgia of the left knee with crepitus, 
effective August 1989.  

2.  The February 1990 rating decision was based on clinical 
findings during and since active service primarily of low 
back pain and muscle spasm with marked lack of flexibility, 
hypertension requiring medication with diastolic readings of 
100 and 110, and left knee pain on motion and crepitation.  

3.  After the veteran had been issued a June 1992 notice of 
proposed rating reduction, a March 1993 rating decision 
scheduled the reduction of the evaluation from 40 percent to 
20 percent for the low back disability, 20 percent to 10 
percent for hypertension, and 10 percent to 0 percent for the 
left knee disability, effective June 1993.   This was 
confirmed by a September 1993 rating decision.  

4.  The rating reduction for the low back disability was 
based primarily on December 1991 and May 1993 VA examinations 
showing no objective indication of low back pain with no 
muscle spasm, full lateral flexion, forward flexion to 75 
degrees (December 1991) and 90 degrees (May 1993), and normal 
gait.  

5.  The rating reduction for hypertension was based primarily 
on December 1991 and May 1993 VA examinations showing 
diastolic pressure well below 100 with no additional 
cardiovascular complications or symptoms.  

6.  The rating reduction for the left knee disability was 
based primarily on December 1991 and May 1993 VA examinations 
showing no objective indication of pain, no crepitation and 
full range of motion.  

7.  Satisfactory evidence warranting reductions in the 
veteran's disability evaluations for his service connected 
low back disability, hypertension and left knee disability, 
respectively, was of record.  


CONCLUSIONS OF LAW

1.  The rating decision of March 1993 scheduling the 
reduction of the evaluation for the veteran's service-
connected low back pain with spondylolisthesis (currently 
classified as lumbosacral spine spondylolisthesis with 
degenerative disc disease at L5-S1) from 40 percent to 20 
percent, effective June 1993, was accomplished in compliance 
with applicable laws and regulations.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 
4.1, 4.2, 4.13 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1992).  

2.  The rating decision of March 1993 scheduling the 
reduction of the evaluation for the veteran's service-
connected hypertension from 20 percent to 10 percent, 
effective June 1993, was accomplished in compliance with 
applicable laws and regulations.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.1, 
4.2 (2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1992).  

3.  The rating decision of March 1993 scheduling the 
reduction of the evaluation for the veteran's service-
connected arthralgia of the left knee with crepitus from 10 
percent to 0 percent, effective June 1993, was accomplished 
in compliance with applicable laws and regulations.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.105, 3.344(c), 4.1, 4.2 (2002); 38 C.F.R. §§ 4.20, 4.31, 
4.71a, Diagnostic Code 5257 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety Of Rating Reductions

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level, and that he may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  38 C.F.R. 
§ 3.105.  In this case, the RO satisfied these procedural 
requirements, as reflected by a rating decision and 
notification letter in June 1992.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  The RO satisfied 
the requirements by allowing a 60-day period to expire before 
assigning the reduction effective dates, as reflected by the 
rating decision and notification letter in March 1993.  This 
was confirmed by rating decision in September 1993, of which 
the veteran was notified in the original statement of the 
case.  

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e), the question becomes whether the 
reduction was proper based on the applicable regulations.  
These regulations provide that rating agencies will handle 
cases affected by change of medical findings or diagnoses so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  38 C.F.R. § 
3.344(a).  If doubt remains after according due consideration 
to all the evidence developed in accordance with paragraph 
(a) of 38 C.F.R. § 3.344, the rating agency will continue the 
rating in effect.  The rating agency will determine on the 
basis of the facts in each individual case whether 18, 24 or 
30 months will be allowed to elapse before the reexamination 
will be made.  38 C.F.R. § 3.344(b).  

However, the provisions of paragraphs (a) and (b) of 38 
C.F.R. § 3.344 apply to ratings that have been continued for 
long periods at the same level (five years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Reexamination disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c).  

The Board notes that the appellant's 40 percent rating for 
low back pain with spondylolisthesis, 20 percent rating for 
hypertension and 10 percent rating for left knee arthralgia 
with crepitus, respectively, were assigned from August 1989 
to June 1993.  This period is less than 5 years.  
Consequently, the provisions of 38 C.F.R. § 3.344(a) and (b) 
regarding stabilization of disability evaluations are 
inapplicable in this case.  38 C.F.R. § 3.344(c).  See Brown 
v. Brown, 5 Vet. App. 413, 416-19 (1993).  

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. 
§§ 4.1, 4.2.  

In a rating-reduction case, the adjudicator must determine if 
the evidence of record shows an actual change in the 
disability by reviewing the entire recorded history of the 
condition.  Not only must it be determined than an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in the ability to 
function under the ordinary conditions of life and work.  See 
Brown, 5 Vet. App. 413.  Further, before a rating reduction 
can be made, it must be determined that the examinations 
reflecting such a change are thorough.  38 C.F.R. §§ 4.2, 
4.13.  

A.  Lumbosacral Spine Disability

Low back pain with spondylolisthesis was rated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1992).  Under the rating criteria that were in effect at the 
time of the June 1993 reduction, Diagnostic Code 5295 
provided that lumbosacral strain with only slight subjective 
symptoms warrants a noncompensable rating; with 
characteristic pain on motion warrants a 10 percent rating; 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion in a standing position warrants a 20 percent 
rating; and with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion warrants a 40 percent rating.  A 40 percent 
rating is the maximum evaluation assignable under that Code.  

In the veteran's case, the original 40 percent rating was 
assigned on account of findings reported in the service 
medical records and on a VA examination in January 1990.  
Specifically, service medical records showed that he was 
discharged because of low back pain with a marked lack of 
flexibility.  Spondylolisthesis had been reported on a 1988 
re-enlistment examination.  The VA examination showed lumbar 
paravertebral muscle spasms with limited motion of forward 
flexion to 48 degrees, backward extension to 20 degrees, 
lateral flexion to 22 degrees, and rotation to 25 degrees.  
Straight leg raising was positive at 45 degrees, bilaterally.  
X-rays of the lumbosacral spine showed partial lumbarization 
of an upper sacral segment on the right and a question of 
spondylolysis involving the lower lumbar spine.  Residuals of 
trauma and spondylolysis of the lumbosacral spine were 
diagnosed.  

Thereafter, on a VA examination in December 1991, the veteran 
complained of low back pain radiating to the neck that was 
throbbing, sharp and worse with exercise, and occasional 
numbness of the left arm and leg.  There was no postural 
abnormality or fixed deformity.  Back musculature was normal.  
Forward flexion was to 75 degrees.  Backward extension, 
lateral flexion, bilaterally, and rotation were termed full.  
There was no objective evidence of pain on motion.  Straight 
leg raising was negative, sitting, and positive, lying, on 
the right at 35 degrees and on the left at 55 degrees.  Gait 
was normal.  He was able to get in and out of a chair without 
apparent pain.  There was no swelling.  The impression from 
X-ray was essentially negative lumbosacral spine.  

On a VA examination in May 1993, the veteran complained of 
episodic lower backache from standing, walking or bending.  
Normal range of motion of the spine with forward bending to 
about 90 degrees, backward bending to about 30 degrees, side 
bending to about 30 degrees, bilaterally, and rotation to 
about 30 degrees, bilaterally, was reported.  Straight leg 
raising was within normal limits, with about 60 degrees on 
both sides.  There was no postural abnormality nor fixed 
deformity.  Musculature of the back was within normal limits.  
There was no objective evidence of pain on motion.  The 
diagnosis was lower backache of unknown etiology, possible 
myalgia versus arthritis of the spine versus possible disc 
problem.  Subsequent X-ray findings showed a sacralized 
transitional lumbar vertebra at the lumbosacral junction, 
borderline spina bifida occulta of S1 and slightly prominent 
Schmorl's nodes at L4-5, which had no pathological 
significance.  

Based on the findings on the December 1991 VA examination, 
the RO in a March 1993 rating decision implemented the 
previously proposed reduction for the veteran's service-
connected back disability from a 40 percent to a 20 percent 
rating. Tellingly, the medical evidence of record at the time 
of the June 1993 reduction, as seen on the December 1991 and 
May 1993 VA examinations, clearly showed that the veteran's 
back disability was not manifested by either listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  Nor was severe 
limitation of back motion clinically shown as to have 
warranted a 40 percent evaluation under other appropriate 
diagnostic codes such as Code 5292 for severe limitation of 
lumbar spine motion.  Manifestations of intervertebral disc 
syndrome rated under Code 5293 were not in evidence.  The 
examiners who conducted the 1991 and 1993 VA examinations 
found no evidence of lumbosacral spine disability manifested 
by any muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilaterally, in the standing position, 
consonant with the reduced 20 percent rating under Code 5295.  
There was no objective indication of pain on either 
examination.  More than moderate limitation of motion of the 
lumbar spine rated as 20 percent disabling under Code 5292 
was not shown.  Accordingly, the veteran did not meet the 
criteria for assignment of a 40 percent disability rating for 
his service-connected lumbar spine disability at the time the 
March 1993 rating decision implemented the rating reduction 
in question.  The clinical evidence indicated improvement 
under the ordinary conditions of life and work based on 
thorough examinations.  Therefore, the RO's rating reduction, 
as confirmed by rating decision in September 1993, was 
proper.  



B.  Hypertension

Hypertension was rated as 20 percent disabling under 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1992).  Under the 
rating criteria that were in effect at the time of the June 
1993 reduction, Diagnostic Code 7101 provided that 
hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 110 or 
more with definite symptoms warrants a 20 percent rating; 
with diastolic pressure predominantly 100 or more or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic pressure 
predominantly 100 or more, a 10 percent rating is assigned.  

In the veteran's case, the original 20 percent rating was 
assigned on account of findings reported in the service 
medical records and on a VA examination in January 1990.  
Specifically, service medical records showed that he took 
antihypertensive medication for diagnosed essential 
hypertension with diastolic readings predominantly below 110 
diastolic.  The VA examination showed that he was still 
taking prescribed anti-hypertensive medication without side 
effects or heart complications.  Blood pressure was 160/110.  
Hypertension was diagnosed.  

VA outpatient treatment records dated from 1989 to 1992 
showed diastolic readings predominantly below 100 and no 
definite symptoms.  

On a VA examination in December 1991, the veteran had no 
complaints and blood pressure readings were in the ranges of 
114-140/83-92.  Left ventricular hypertrophy was confirmed by 
electrocardiogram.  There was no heart enlargement by X-ray.  
The apex beat was not beyond the midclavicular line.  

On a May 1993 VA examination, the veteran denied any 
complications from hypertension.  The ranges of readings were 
120-128/80-83.  An enlarged heart was not clinically evident.  
The apex beat was in the 5th intercostal space in the 
mid-clavicular line.  Electrogram testing confirmed left 
ventricular hypertrophy by voltage criteria.  Hypertension, 
controlled, without any sequelae, was diagnosed. 

Based on the findings on the December 1991 VA examination, 
the RO in a March 1993 rating decision implemented the 
previously proposed reduction for the veteran's service-
connected hypertension from a 20 percent to a 10 percent 
rating.  Tellingly, the medical evidence of record at the 
time of the June 1993 reduction, as seen on the VA outpatient 
treatment records dating from 1989 and the December 1991 and 
May 1993 VA examinations, clearly showed that the veteran's 
hypertension was not manifested by diastolic pressure 
predominantly 110 or more with definite symptoms.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101.  It was confirmed on 
both the 1991 and 1993 VA examinations that hypertension was 
controlled at levels well below 100 diastolic.  Accordingly, 
the veteran did not meet the criteria for assignment of a 20 
percent disability rating for his service-connected 
hypertension at the time the March 1993 rating decision 
implemented the rating reduction in question.  The clinical 
evidence indicated improvement under the ordinary conditions 
of life and work based on thorough examinations.  Therefore, 
the RO's rating reduction, as confirmed by rating decision in 
September 1993, was proper.  

C.  Left Knee Disability

Arthralgia of the left knee with crepitus was rated, by 
analogy, as 10 percent disabling under 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5257 (1992).  Under the rating 
criteria that were in effect at the time of the June 1993 
reduction, Diagnostic Code 5257 provided that slight 
impairment of the knee from recurrent dislocation or lateral 
instability warrants a 10 percent rating, the minimum rating.  
Where, as here, the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
Compensably disabling knee manifestations also include 
ankylosis (Code 5256), a dislocated or removed semilunar 
cartilage (Codes 5258 and 5259), limited flexion to 45 
degrees (Code 5260), extension limited to 10 degrees (Code 
5261), impairment of the tibia and fibula (malunion) with 
slight knee impairment (Code 5262) and genu recurvatum (Code 
5263).  

In the veteran's case, the original 10 percent rating was 
assigned on account of findings reported in the service 
medical records and on a VA examination in January 1990.  
Specifically, service medical records showed that he had left 
knee pain.  The VA examination showed his complaints of the 
inability to run and limited standing ability.  Flexion of 
the left knee was limited to 135 degrees.  There was crepitus 
on motion.  He could only do a partial squat with difficulty 
and had difficulty rising on his heels and toes and standing 
on the left foot alone.  X-rays of the left knee were normal.  
Arthralgia of the left knee was diagnosed.  

Thereafter, on a VA examination in December 1991, the veteran 
showed a normal gait, no swelling or deformity, negative 
anterior drawers, McMurray's and Lachman's, and full range of 
motion.  X-ray showed no definite bony or articular 
abnormality and no effusion of the left knee.  

On a VA examination in May 1993, the veteran complained of 
recurrent knee joint pain after standing or walking for more 
than 35 to 40 minutes.  No left knee tenderness or deformity 
was found.  Range of motion was termed normal.  No 
crepitation was present.  There was no swelling or other 
impairment of the left knee.  Knee joint arthralgia of 
unknown etiology was diagnosed.  

Based on the findings on the December 1991 VA examination, 
the RO in a March 1993 rating decision implemented the 
previously proposed reduction for the veteran's service-
connected left knee disability from a 10 percent to a 0 
percent rating.  Tellingly, the medical evidence of record at 
the time of the June 1993 reduction, as seen on the December 
1991 and May 1993 VA examinations, clearly showed that the 
veteran's left knee disability was asymptomatic and non-
disabling.  There was no objective indication of pain on 
either examination.  Not even slight left knee impairment 
under Code 5257 was shown to have been present.  There was no 
finding of ankylosis, limited motion, semilunar cartilage 
abnormality, tibia and fibula impairment or genu recurvatum.  
Accordingly, the veteran did not meet the criteria for 
assignment of more than a 0 percent disability rating for his 
service-connected left knee disability at the time the March 
1993 rating decision implemented the rating reduction in 
question.  The clinical evidence indicated improvement under 
the ordinary conditions of life and work based on thorough 
examinations.  Therefore, the RO's rating reduction, as 
confirmed by rating decision in September 1993, was proper.  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in August 2002 and in a supplemental statement of the 
case in October 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other Federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There 
is no indication that other Federal department or agency 
records exist that should be requested.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The claimant was 
notified of the need for VA examinations, and they were 
accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claims so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  


ORDER

Reduction of a 40 percent disability evaluation for the 
veteran's low back pain with spondylolisthesis (currently 
classified as lumbosacral spine spondylolisthesis with 
degenerative disc disease at L5-S1) was proper.  

Reduction of a 20 percent disability evaluation for the 
veteran's hypertension was proper.  

Reduction of a 10 percent disability evaluation for the 
veteran's left knee arthralgia with crepitus was proper.  

The benefits sought on appeal are denied to the extent 
indicated.  


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

